Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 5 and 15: “corresponding to a second area out of a first area and the second area of the phosphor film” is indefinite because it is unclear: (i) which part the “second area” and “first area” belong to and (ii) “the second area of the phosphor film” is confusing because it is unclear if this refers to the previously defined “second area” which does not appear to belong to the phosphor, or to the phosphor in which case it lacks antecedent basis.
Examiner understands the claim to mean the reflector has a second area that is outside a first area of the holes and a second area of the phosphor.

Re 6 and 16: Similar to above, it is unclear how “a first area out of the first area” is possible since the first area is first defined in these claims. Examiner understands the claim to recite the pattern is outside of a first area of the phosphor.

Re 7 and 17: Same as above, it is unclear how “a first area out of the first area” is possible since the first area is first defined in these claims. Examiner understands the claim to recite the second resin layer is outside of a second area of the phosphor and a first area of the reflector.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. US 2011/0164402 (“Kang”) in view of Watanabe et al. US 2020/0049877 (“Watanabe”).
Re 1: Kang teaches (Figs. 1 and 5-8; ¶¶25-36 and 65-77):
a light emitting section including a plurality of light emitting device 125s disposed on a substrate 120, and a light source protection layer 130 disposed on the plurality of light emitting devices,
wherein an air gap is disposed between a top surface of the substrate and a bottom surface of the light source protection layer and in between the plurality of light emitting devices (Figs. 1, 5-8: see gap between 120 and 130, as well as gap surrounding LEDs
a light conversion sheet 140 having a plurality of light conversion patterns (¶¶75-76: 140 may be a prism sheet), each of the plurality of light conversion patterns disposed in a position corresponding to one of the plurality of light emitting devices (¶¶75-76: since 140 sits above LEDs, each prism would be disposed correspondingly any and all LEDs).

Kang is silent as to a phosphor film disposed on the light conversion sheet. Kang does teach, however, using a phosphor (see Fig. 11 and ¶87).

Watanabe teaches a phosphor film disposed on the light conversion sheet (¶47).
A phosphor sheet is a well-known method of converting light to a desired wavelength. Watanabe further teaches that the phosphor can be incorporated either as a sheet or in the encapsulant (as Kang teaches).
And, it is a long-held tenet of patent law that the inclusion of a known material or structure based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Here, incorporating the phosphor in a film is done based on its suitability as a light converter. Thus, it is an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to combine Kang and Watanabe in order to convert the light to a specific wavelength to adapt the device to a particular application, using a structure known for its ability to convert light.

Re 2: Kang teaches wherein the light source protection layer includes: a first resin layer covering the plurality of light emitting devices (Figs. 1, 5-8; abstract).

140 can be a prism layer, and prism sheets are typically constructed of a transparent base film with prismatic structures, as evidenced by Watanabe, below.

Watanabe teaches a transparent film disposed on the first resin layer and the substrate (¶49).
A transparent film is often used as the base/substrate for optical features that act on the emitted light. Kang teaches using a prismatic sheet and Watanabe teaches such sheets generally include a transparent film.
And, it is a long-held tenet of patent law that the inclusion of a known material or structure based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In this combination, using a transparent film is selected due to its ability to support prisms and the like. Therefore, it is an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to further combine Watanabe’s teachings into the combination of claim 1 in order to provide a supporting layer for the prism sheet.

Re 8: further comprising an optical sheet disposed on the phosphor film (Figs. 1, 5-8: see at least 150; ¶72: teaching multilayered construction of 150).

Re 9: wherein each of at least one of the plurality of light conversion patterns is 37Attorney Docket No.: 6588-0219PUS1 configured to adjust an emitting direction of light emitted from a corresponding one of the plurality of light emitting devices (as above in claim 1, the prism sheet comprises prisms each of which adjusts light incident thereon, the amount corresponding to where the light emanates (i.e., corresponding to which light source emits it).

Re 11: Kang teaches (Figs. 1 and 5-8; ¶¶25-36 and 65-77):
a display panel 150;
a backlight unit configured to provide light to the display panel, the backlight unit including:
a light emitting section including a plurality of light emitting device 125s disposed on a substrate 120, and a light source protection layer 130 disposed on the plurality of light emitting devices,
wherein an air gap is disposed between a top surface of the substrate and a bottom surface of the light source protection layer and in between the plurality of light emitting devices (Figs. 1, 5-8: see gap between 120 and 130, as well as gap surrounding LEDs);
a light conversion sheet 140 having a plurality of light conversion patterns (¶¶75-76: 140 may be a prism sheet), each of the plurality of light conversion patterns disposed in a position corresponding to one of the plurality of light emitting devices (¶¶75-76: since 140 sits above LEDs, each prism would be disposed correspondingly any and all LEDs).

Kang is silent as to a phosphor film disposed on the light conversion sheet. Kang does teach, however, using a phosphor (see Fig. 11 and ¶87).

Watanabe teaches a phosphor film disposed on the light conversion sheet (¶47).

And, it is a long-held tenet of patent law that the inclusion of a known material or structure based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Here, incorporating the phosphor in a film is done based on its suitability as a light converter. Thus, it is an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to combine Kang and Watanabe in order to convert the light to a specific wavelength to adapt the device to a particular application, using a structure known for its ability to convert light.

Re 12: Kang teaches wherein the light source protection layer includes: a first resin layer covering the plurality of light emitting devices (Figs. 1, 5-8; abstract).

Kang is silent as to a transparent film disposed on the first resin layer and the substrate. Kang does teach, however, that optical sheet group 140 can be a prism layer, and prism sheets are typically constructed of a transparent base film with prismatic structures, as evidenced by Watanabe, below.

Watanabe teaches a transparent film disposed on the first resin layer and the substrate (¶49).
A transparent film is often used as the base/substrate for optical features that act on the emitted light. Kang teaches using a prismatic sheet and Watanabe teaches such sheets generally include a transparent film.
And, it is a long-held tenet of patent law that the inclusion of a known material or structure based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In this combination, using a transparent film is selected due to its ability to support prisms and the like. Therefore, it is an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to further combine Watanabe’s teachings into the combination of claim 1 in order to provide a supporting layer for the prism sheet.

Re 18: further comprising an optical sheet disposed on the phosphor film (¶74: 140 may comprise multiple optical sheets ;¶72: teaching multilayered construction of 150).

Re 19: wherein each of at least one of the plurality of light conversion patterns is 37Attorney Docket No.: 6588-0219PUS1 configured to adjust an emitting direction of light emitted from a corresponding one of the plurality of light emitting devices (as above in claim 1, the prism sheet comprises prisms each of which adjusts light incident thereon, the amount corresponding to where the light emanates (i.e., corresponding to which light source emits it).

	

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang and Watanabe as applied to claims 1 and 11 above, and further in view of Holman et al. US 2004/0218390 (“Holman”).
Re 10 and 20: Kang and Watanabe are silent as to wherein each of at least one of the plurality of light conversion patterns has a central portion formed thickest.

see prisms 4 where center of pyramid is thickest).
Selecting a specific geometry for prisms is known to alter how light is refracted, thereby adapting the device to a specific lighting application.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Kang and Watanabe with Holman’s teachings in order to adapt the device to a particular application.

Allowable Subject Matter
Claims 3-4 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-7 and 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. In combination with the other limitations nothing in the best prior art of record teaches, suggests, or discloses: 
Re 3 and 13:  “comprising at least one reflector including a plurality of holes on the substrate, wherein the air gap is disposed between a top surface of the at least one reflector and the bottom surface of the light source protection layer.”
Adding reflectors with holes into Kang would alter its principle of operation by completely changing the optics.


Re 4-7 and 14-17: allowable subject matter by virtue of dependency.

Conclusion
See attached PTO-892 form for all relevant art discovered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875